The Court:
In this action, which was for damages, the jury returned a verdict in favor of the plaintiff for two thousand five hundred dollars. The Judge before whom the trial was had, was of the opinion that the damages awarded were too high, and therefore, in response to a motion for a new trial, entered an order to the effect that if the plaintiff should within twenty pays thereafter remit all damages over and above the sum of one thousand five hundred dollars and costs, and consent to a modification of the judgment accordingly, the motion for a new trial should be held denied; but that in the event no such consent be filed, the motion for a new trial should be held granted. The plaintiff declined so to consent, and appealed from the order.
The practice adopted by the Judge below has been several times approved here, and we can not say the evidence did not justify his action.
Order affirmed.